Case 2:21-cv-01109-CJB-JVM Document 1-1 Filed 06/08/21 Page 1 of 1

R. Kyle Ardoin State of COMMERCIAL DIVISION
Secretary of State Louisiana 225.925.4704
Secretary of

Fax Numbers
225.932.5317 (Admin. Services)
225.932.5314 (Corporations)
225.932.5318 (UCC)

 

 

Trade Name Details
Type(s) Registered: TRADE NAME

DP BAKESHOP AND LOGO: LOGO CONSIST OF DP BAKESHOP, 2 CHINESE CHARACTERS
DEPICTING DONG PHUONG, AND EAST NOLA ENCLOSED IN A BLACK CIRCLE. THE WORDS DP
BAKESHOP ARE IN THE MIDDLE; THE CHINESE CHARACTERS ARE ON THE LEFT OF DP
BAKESHOP; EAST NOLA IS ON THE RIGHT OF DP BAKESHOP.

Applicant: DONG PHUONG ORIENTAL BAKERY, INC.

14207 CHEF MENTEUR HWY (#2 & 3)

NEW ORLEANS, LA 70129
Type Of Business: | BAKED GOODS SUCH AS BREADS, CAKES, PIES, AND SANDWICHES
Book #: 68-6857

Registered Name:

Current Status: ACTIVE
Dates

Registration Date: 8/4/2017
Expiration Date: 8/4/2027
Date First Used: 8/1/2017
Date First Used (in

La.): 8/1/2017

Current Classes
No Current Classes

Expired Classes
No Expired Classes

Amendments On File
No Amendments on file

EXHIBIT A
